UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51651 WORLD MONITOR TRUST III – SERIES J (Exact name of the Registrant as specified in its charter) Delaware 20-2446281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 900 King Street, Suite 100, Rye Brook, New York (Address of principal executive offices) (Zip Code) (914) 307-7000 (The Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer", "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Smaller Reporting Companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox WORLD MONITOR TRUST III – SERIES J INDEX TO QUARTERLY REPORT ON FORM 10-Q JUNE 30, 2013 Page PART I – FINANCIAL INFORMATION 3 Item 1. Condensed Financial Statements World Monitor Trust III – Series J 4 Condensed Statements of Financial Condition as of June 30, 2013 (Unaudited) and December 31, 2012 5 Condensed Schedules of Investments as of June 30, 2013 (Unaudited) and December 31, 2012 6 Condensed Statements of Operations (Unaudited) for the Three Months and Six Months Ended June 30, 2013 and 2012 7 Condensed Statements of Changes in Unitholders' Capital (Unaudited) for the Six Months Ended June 30, 2013 and 2012 8 Notes to Condensed Financial Statements (Unaudited) 10-26 9-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 42 PART II – OTHER INFORMATION 43 Item 1. Legal Proceedings 43 Item 1.A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 5. Other Information 44 Item 6. Exhibits 44 2 PART I – FINANCIAL INFORMATION Item 1.Condensed Financial Statements [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; FINANCIAL STATEMENTS TO FOLLOW] 3 WORLD MONITOR TRUST III – SERIES J CONDENSED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) 4 WORLD MONITOR TRUST III – SERIES J CONDENSED STATEMENTS OF FINANCIAL CONDITION June 30, 2013 (Unaudited) and December 31, 2012 June 30, December 31, ASSETS Cash and cash equivalents (see Note 2) $ $ Investment in Affiliated Investment Funds, at fair value (cost $12,738,627 and $24,602,466 at June 30, 2013 and December 31, 2012, respectively) (see Note 7) Investment in securities, at fair value (cost $50,345,227 and $65,748,258 at June 30, 2013 and December 31, 2012, respectively) Total assets $ $ LIABILITIES Accrued expenses payable $ $ Interest payable to Managing Owner 0 Offering costs payable Service fees payable (see Note 5) Redemptions payable Subscriptions received in advance 0 Total liabilities UNITHOLDERS' CAPITAL (Net Asset Value) Class I Units: Unitholders' Units – 691,008.006 and 823,996.897 Units outstanding at June 30, 2013 and December 31, 2012, respectively Class II Units: Unitholders' Units – 68,997.679 and 96,573.216 Units outstanding at June 30, 2013 and December 31, 2012, respectively Total unitholders' capital (Net Asset Value) Total liabilities and unitholders' capital $ $ NET ASSET VALUE PER UNIT Class I $ $ Class II $ $ See accompanying notes. 5 WORLD MONITOR TRUST III – SERIES J CONDENSED SCHEDULES OF INVESTMENTS June 30, 2013 (Unaudited) and December 31, 2012 June 30, 2013 December 31, 2012 Fair Value as a % of Unitholders' Capital Fair Value Fair Value as a % of Unitholders' Capital Fair Value Investment in Securities: Publicly-traded mutual funds: JP Morgan Short Duration Bond (shares 1,532,359.596 and 2,031,476.940 at June 30, 2013 and December 31, 2012, respectively) % $ % $ Fidelity Instl Shrt-Interm Govt (shares 1,663,387.131 and 2,208,234.540 at June 30, 2013 and December 31, 2012, respectively) % % T. Rowe Price Short-Term Fund (shares 3,478,293.727 and 4,399,288.920 at June 30, 2013 and December 31, 2012, respectively) % % Total investment in securities (cost $50,345,227 and $65,748,258 at June 30, 2013 and December 31, 2012, respectively) % $ % $ Investment in Affiliated Investment Funds: CTA Choice GLAGS % $ % $ Other investments in Affiliated Investment Funds % % Total investment in Affiliated Investment Funds (cost $12,738,627 and $24,602,466 at June 30, 2013 and December 31, 2012, respectively) % $ % $ See accompanying notes. 6 WORLD MONITOR TRUST III – SERIES J CONDENSED STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2013 and 2012 (Unaudited) Three months ended June 30, Six months ended June 30, INVESTMENT INCOME Interest income $ Dividend income Total investment income EXPENSES Interest expenses 0 0 0 Management fees to Managing Owner Managing Owner interest earned on Certain Investment Funds (see Note 4) Service fees - Class I Units (see Note 5) Sales commission Offering costs Operating expenses Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN OR (LOSS) ON INVESTMENTS Net realized (loss) gain on investment in securities ) Net change in unrealized depreciation/appreciation on investment in securities ) ) Net (loss) gain from investment in securities ) ) Net realized (loss) gain on investment in Affiliated Investment Funds ) ) Net change in unrealized depreciation/appreciation on investment in Affiliated Investment Funds ) ) ) Net loss from investment in Affiliated Investment Funds ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER WEIGHTED AVERAGE UNITHOLDER Net loss per weighted average unitholder Class I $ ) $ ) $ ) $ ) Class II $ ) $ ) $ ) $ ) Weighted average number of units outstanding - Class I Weighted average number of units outstanding - Class II See accompanying notes. 7 WORLD MONITOR TRUST III – SERIES J CONDENSED STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL For the Six Months Ended June 30, 2013 and 2012 (Unaudited) Class I Class II Unitholders Unitholders Total Units Amount Units Amount Units Amount Six months ended June 30, 2013 Unitholders' capital at December 31, 2012 $ $ $ Additions Redemptions Net loss Unitholders' capital at June 30, 2013 $ $ $ Six months ended June 30, 2012 Unitholders' capital at December 31, 2011 $ $ $ Additions Redemptions Net loss Unitholders' capital at June 30, 2012 $ $ $ See accompanying notes. 8 WORLD MONITOR TRUST III – SERIES J NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 1.ORGANIZATION A.General Description of the Trust World Monitor Trust III (the "Trust") is a business trust organized under the laws of Delaware on September 28, 2004. The Trust consisted of four separate and distinct series ("Series"): Series G, H, I and J. Series G, H, I and J commenced trading operations on December 1, 2005. As of December 31, 2007, Series G, H and I were no longer offered and had been dissolved. Series J will continue to exist unless terminated pursuant to the provisions of Article XIII of the Trust's Fifth Amended and Restated Declaration of Trust and Trust Agreement (the "Trust Agreement"). The assets of each Series have been segregated from those of the other Series, separately valued and independently managed, and separate financial statements have been prepared for each Series. Each Series was formed to engage in the speculative trading of a diversified portfolio of futures, forward and options contracts and may, from time to time, engage in cash and spot transactions. The fiscal year end of Series J is December 31. Effective July 1, 2012, Kenmar Preferred Investments Corp. changed its name and form of entity to Kenmar Preferred Investments, L.P. ("Kenmar Preferred" or the "Managing Owner"). Kenmar Preferred or Managing Owner refers to either Kenmar Preferred Investments Corp. or Kenmar Preferred Investments, L.P., depending on the applicable period discussed. As the Managing Owner of the Trust and of each Series, Kenmar Preferred conducts and manages the business of the Trust and each Series. Effective July 1, 2012, ClariTy Managed Account & Analytics Platform LLC changed its name and form of entity to ClariTy Managed Account & Analytics Platform, L.P. ("ClariTy"). ClariTy refers to either ClariTy Managed Account & Analytics Platform LLC or ClariTy Managed Account & Analytics Platform, L.P., depending on the applicable period discussed. ClariTy, an affiliate of Kenmar Preferred, serves as the managing member of CTA Choice Fund LLC ("CTA Choice"). CTA Choice is a Delaware limited liability company which consists of multiple segregated series, each established pursuant to a separate Certificate of Designation prepared by ClariTy. Each series maintains separate and distinct records. The assets associated with each series, and the liabilities and obligations incurred with respect to a particular series are enforceable only against the assets of that series. Effective July 1, 2012, Kenmar Global Investment Management LLC changed its name and form of entity to Kenmar Global Investment Management, L.P. ("Asset Allocator"). Asset Allocator refers to either Kenmar Global Investment Management LLC or Kenmar Global Investment Management, L.P., depending on the applicable period discussed. The Asset Allocator, an affiliate of the Managing Owner, is the Asset Allocator of CTA Choice. Pursuant to the Asset Allocation Agreements between the Managing Owner, the Asset Allocator, and each interestholder, the Asset Allocator determines the trading level of each interestholder's assets and reallocates among the separate series of CTA Choice as agreed upon with the Trading Advisors. While the Asset Allocator receives no fees for such services from Series J, the Asset Allocator is paid management and incentive fees directly from the interestholders pursuant to each interestholder's Asset Allocation Agreement. Series J pays no management or incentive fees to the Asset Allocator. 9 WORLD MONITOR TRUST III – SERIES J NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 1.ORGANIZATION (CONTINUED) A. General Description of the Trust (Continued) Series J allocates a portion of its assets to commodity trading advisors (each, a "Trading Advisor" and collectively, the "Trading Advisors") through various series of CTA Choice, for which such allocations are rebalanced quarterly. Currently, Series J allocates approximately one-fifth of its net assets ("Allocated Assets") to each Trading Advisor which manages and makes trading decisions with respect to those Allocated Assets (see below table). The Managing Owner may terminate any current Trading Advisor or select new trading advisors from time to time in its sole discretion in order to achieve the goals of Series J. In the future, the Managing Owner may determine to access certain Trading Advisors through separate investee pools. Each Trading Advisor listed below are referred to herein as an "Affiliated Investment Fund" and collectively referred to herein as the "Affiliated Investment Funds": Affiliated Investment Fund Trading Advisor Trading Program Start Date Termination Date CTA Choice EAGL ("EAGL")* ** Eagle Eagle Momentum Program 05/1/11 11/30/12 CTA Choice CRABL-PV ("CRABL-PV")* Crabel Two Plus Program 09/1/11 11/30/12 CTA Choice KRM ("KRM")* Krom Commodity Diversified Program 10/1/11 11/30/12 CTA Choice BLKW ("BLKW") Blackwater Capital Management, LLC Blackwater Global Program 01/1/12 11/30/12 CTA Choice ORT ("ORT")* Ortus Major Currency Program 01/1/12 04/30/13 CTA Choice BEAM ("BEAM") BEAM Bayesian Efficient Asset Management, LLC BEAM Multi-Strategy Program 01/1/12 04/30/13 CTA Choice EGLG ("EGLG")** *** Eagle Eagle Global Program 01/1/12 CTA Choice SAXN ("SAXN")*** Saxon Investment Corporation Saxon Aggressive Diversified Program 01/1/12 CTA Choice GLAGS ("GLAGS")*** Global Ag, LLC Diversified Program 12/1/12 CTA Choice HKSB ("HKSB")*** Hawksbill Capital Management Hawksbill Global Diversified Program 12/1/12 CTA Choice RDOK ("RDOK")*** Red Oak Commodity Advisors, Inc. Fundamental Trading Program 12/1/12 * Any loss carry forward from Series J's Managed Account was transferred over to Series J's member interest in the corresponding Affiliated Investment Fund. ** Effective January 1, 2012, the allocation to EAGL was split with a 50% allocation to EAGL and a 50% allocation EGLG. Series J fully redeemed from EAGL as of November 30, 2012. *** Effective May1, 2013, Series J allocates approximately one-fifth of its net assets to each of EGLG, GLAGS, HKSB, RDOK and SAXN. 10 WORLD MONITOR TRUST III – SERIES J NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 1.ORGANIZATION (CONTINUED) B.Regulation As a registrant with the Securities and Exchange Commission ("SEC"), the Trust and each Series are subject to the regulatory requirements under the Securities Act of 1933 and the Securities Exchange Act of 1934. As a commodity pool, the Trust and each Series are subject to the regulations of the Commodity Futures Trading Commission ("CFTC"), an independent agency of the U.S. government which regulates most aspects of the commodity futures industry; rules of the National Futures Association ("NFA"), an industry self-regulatory organization; and the requirements of the various commodity exchanges where the Trust, indirectly through the Affiliated Investment Funds, executes transactions. C.The Offering Series J offers units (the "Units") in two classes (each, a "Class") – Class I and Class II. Up to $281,250,000 Series J, Class I and $93,750,000 Series J, Class II Units are being offered (totaling $375,000,000) ("Subscription Maximum"). Units are being offered to investors who meet certain established suitability standards. Prior to November 30, 2008, investments required a minimum aggregate initial subscription of $5,000 and $2,000 for certain Benefit Plan Investors (including IRAs), although the minimum purchase for any single series was $500. Effective November 30, 2008, the Board of Directors of the Managing Owner of Series J determined that the Units would no longer be publicly offered and would only be available on a private placement basis to "accredited investors" pursuant to Regulation D under the Securities Act of 1933. For new subscribers, the minimum initial investment is $25,000 0($10,000 for benefit plan investors (including IRAs)). The minimum additional subscription amount for current investors is $5,000. Series J completed its initial offering on December 1, 2005 with gross proceeds of $31,024,443. Until the Subscription Maximum for Series J is reached, Series J's Units will continue to be offered on a monthly basis at the then current Net Asset Value per Unit. D.Exchanges, Redemptions and Termination Redemptions from Series J are permitted on a monthly basis with no redemption charges applicable to either Class I or Class II Units. In the event that the Net Asset Value of a Series, after adjustments for distributions, contributions and redemptions, declines by 50% or more since the commencement of trading activities or the first day of a fiscal year, the Series will automatically terminate. 11 WORLD MONITOR TRUST III – SERIES J NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 1.ORGANIZATION (CONTINUED) D.Exchanges, Redemptions and Termination (Continued) Should the Managing Owner make a determination that Series J's aggregate net assets in relation to its operating expenses make it unreasonable or imprudent to continue the business of Series J, or, in the exercise of its reasonable discretion, if the aggregate Net Asset Value of Series J as of the close of business on any business day declines below $10 million, the Managing Owner may dissolve Series J. Note 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Basis of Accounting The condensed statements of financial condition, including the condensed schedules of investments, as of June 30, 2013, the condensed statements of operations for the three months ended June 30, 2013 ("Second Quarter 2013"), for the six months ended June 30, 2013 ("Year-To-Date 2013"), for the three months ended June 30, 2012 ("Second Quarter 2012") and for the six months ended June 30, 2012 ("Year-To-Date 2012"), and the condensed statements of changes in unitholders' capital for the Year-To-Date 2013 and Year-To-Date 2012, are unaudited. In the opinion of the Managing Owner, the condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to state fairly the financial position of Series J as of June 30, 2013 and the results of its operations for the Second Quarter 2013, Second Quarter 2012, Year-To-Date 2013 and Year-To-Date 2012. The operating results for these interim periods may not be indicative of the results expected for a full year. The condensed financial statements of Series J are prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP"). Such principles require the Managing Owner to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with U.S. GAAP have been omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in Series J's annual report on Form 10-K filed with the SEC for the year ended December 31, 2012. The weighted average number of Units outstanding was computed for purposes of disclosing net loss per weighted average unitholder. The weighted average number of Units is equal to the number of Units outstanding at period end, adjusted proportionately for Units subscribed and redeemed based on their respective time outstanding during the period. 12 WORLD MONITOR TRUST III – SERIES J NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) A.Basis of Accounting (Continued) Investment in securities consists of publicly-traded mutual funds. Publicly-traded mutual funds are valued using the net asset value on the last day of the period. Realized gains and losses from investment securities are determined using the identified cost method. Any change in net unrealized gain or loss from the preceding period is reported in the condensed statements of operations. Dividends are recorded on the ex-dividend date. Series J has elected not to provide a statement of cash flows since substantially all of Series J's investments are highly liquid and carried at fair value, Series J has little or no debt and a condensed statement of changes in unitholders' capital (Net Asset Value) is provided. Consistent with standard business practices in the normal course of business, Series J has provided general indemnifications to the Managing Owner, the Trading Advisors and others when they act, in good faith, in the best interests of Series J. Series J is unable to develop an estimate of the maximum potential amount of future payments that could potentially result from any hypothetical future claim, but expects the risk of having to make any payments under these general business indemnifications to be remote. Series J accounts for financial assets and liabilities using a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three levels: quoted market prices in active markets for identical assets and liabilities (Level 1), inputs other than quoted market prices that are observable for the asset or liability, either directly or indirectly (Level 2), and unobservable inputs for the asset or liability (Level 3). Series J considers its investments in publicly-traded mutual funds to be based on quoted prices in active markets for identical assets (Level 1). In determining the level, Series J considers the length of time until the investment is redeemable, including notice and lock-up periods or any other restriction on the disposition of the investment. Series J also considers the nature of the portfolios of the underlying Affiliated Investment Funds and their ability to liquidate their underlying investments. Series J has the ability to redeem its investments at the reported net asset valuation as of the measurement date (see Note 7) and classified its investment in Affiliated Investment Funds as Level 2 using the fair value hierarchy. The Affiliated Investment Funds are valued at the net asset value as reported by the underlying investment funds' capital balance using the expedient method. The carrying value of the underlying investment in the Affiliated Investment Funds is at fair value. There are no Level 3 investments on June 30, 2013 or December 31, 2012, nor any portion of the interim periods. 13 WORLD MONITOR TRUST III – SERIES J NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) A.Basis of Accounting (Continued) The following table summarizes the assets measured at fair value using the fair value hierarchy: June 30, 2013 Level 1 Level 2 Level 3 Total Assets: Investment in Affiliated Investment Funds, at fair value $
